RENDERED: APRIL 30, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1001-WC


LYON COMPANY                                                          APPELLANT


                  PETITION FOR REVIEW OF A DECISION
v.              OF THE WORKERS’ COMPENSATION BOARD
                        ACTION NO. WC-17-74742


MICHAEL FORD;
HONORABLE W. GREG HARVEY,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                                 APPELLEES



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

JONES, JUDGE: Lyon Company (Lyon) appeals the decision of the Workers’

Compensation Board (the Board), which affirmed the administrative law judge’s

(ALJ’s) order granting Michael Ford permanent partial disability benefits as a

result of a work-related injury to his left knee. After careful review, we affirm.
                         Factual and Procedural History

             Ford began working for Lyon in 2009 performing sheet metal and

plumbing work. As part of his job, Ford would regularly climb ladders to install

ductwork in ceilings; this activity required him to lift items weighing up to sixty

pounds over his head while doing so. On July 7, 2017, Ford was on a ladder at

work when he twisted or pivoted his body and immediately felt severe pain in his

left knee, which began to swell. Ford gave notice to Lyon of the injury and sought

medical treatment. The treating clinic referred Ford to Dr. Robert Riley, who

diagnosed Ford’s left knee as having “osteoarthritis in the lateral femoral

compartment with a complex radial tear of the posterior horn of the medical

meniscus.” (Record (R.) at 239.) Dr. Riley then placed Ford under work

restrictions. After conservative measures, including corticosteroid injections,

failed to successfully treat Ford’s left knee, Dr. Riley opined that Ford would

require a left knee replacement surgery. Dr. Riley also “completed a questionnaire

indicating Ford’s condition was caused by his July 7, 2017 left knee injury at

work.” (R. at 239.) Ford subsequently filed a Form 101 asserting his claim of

workplace injury.

             For its part, Lyon asserted the condition of Ford’s left knee was not

the result of a workplace injury, but instead resulted from a preexisting condition.

Ford, who was fifty years old at the time of the July 7, 2017 injury, had a prior


                                         -2-
history of treatment for his right knee, which culminated in a knee replacement

surgery for the right knee in 2014. Ford’s medical records contained no specific

issues with his left knee prior to the workplace injury, although he had complained

to his primary care physician, Dr. Hume, about general pain in his left leg in

December 2016.

             To support its defense, Lyon engaged Dr. Frank Bonnarens to

evaluate Ford. After reviewing the notes of the physician who replaced Ford’s

right knee, Dr. Bonnarens opined that Ford suffered “degenerative tearing of the

menisci” in his left knee as a result of osteoarthritis which was “long standing in

nature.” (R. at 241.) Dr. Bonnarens relied on Dr. Hume’s records in which Ford

complained of bilateral hip and lower extremity pain. Dr. Bonnarens also opined

that “any pain related to the work injury would have resolved with[in] three to four

weeks.” (R. at 242-43.) However, in his deposition, Dr. Bonnarens admitted that

Ford’s previous medical records do not specifically identify any complaints with

his left knee. Furthermore, Dr. Bonnarens admitted there was nothing to indicate

Ford had any difficulty performing his job or routine daily activities prior to the

workplace injury.

             On July 19, 2018, Ford moved to bifurcate the proceedings in order to

settle the issue of the compensability regarding his left knee replacement surgery

and temporary total disability (TTD) benefits. After a hearing, the ALJ issued an


                                         -3-
interlocutory opinion, award, and order in which he resolved the causation issue in

Ford’s favor. The ALJ found that Ford carried his burden of persuasion regarding

the asymptomatic nature of his left knee’s condition prior to the workplace

incident, and Ford’s account was consistent with Dr. Riley’s opinion. The ALJ

also specifically found Dr. Riley’s opinion more persuasive than that of Dr.

Bonnarens. The ALJ’s order granted Ford his left knee surgery as medically

reasonable and necessary for the relief of his workplace injury. The ALJ also

awarded medical and TTD benefits until Ford reached maximum medical

improvement. Despite these findings, the ALJ allowed for the possibility “that

some portion of Ford’s left knee condition was impairment ratable” prior to the

workplace injury; therefore, the ALJ would permit Lyon to argue that issue at a

later time. The ALJ also reserved all issues regarding permanency for later

adjudication.

             After the left knee replacement surgery, Ford underwent physical

therapy and continued to see Dr. Riley until September 20, 2019. Ford was

eventually permitted to return to work with light-duty restrictions, but Lyon could

not accommodate those restrictions. Even after Dr. Riley lifted these light-duty

restrictions, Ford did not return to work with Lyon or any other employer. Ford’s

prior work experience was in manual labor, which he no longer believed he had the

ability to perform due to his left knee injury. Ford testified before the ALJ about


                                         -4-
these physical limitations. Ford cannot bend or squat. He still suffers from

residual pain in his left knee, and he can only stand for about fifteen minutes at a

time without increasing pain or swelling. Ford also can no longer participate in

many routine activities of daily living, and other activities can only be undertaken

with difficulty. Regarding his leisure activities, he can no longer hunt or fish, nor

can he play with his grandchildren in the same way as he did before the injury.

             In addition to the medical evidence adduced previously, Ford

submitted a medical evaluation performed by Dr. Jules Barefoot on October 15,

2019. Dr. Barefoot took note of Ford’s previous medical history, including the

non-work related right knee replacement. Dr. Barefoot diagnosed the left knee

injury and the resulting surgery as caused by the work injury on July 7, 2017. Dr.

Barefoot acknowledged the presence of preexisting osteoarthritis but asserted “that

condition was asymptomatic, dormant, nondisabling, and non-impairment-rateable

prior to his workplace accident.” (R. at 279.) Dr. Barefoot opined that the

treatment provided by Dr. Riley was reasonable and necessary to treat Ford’s

work-related injury. Dr. Barefoot also opined that Ford could no longer work on

ladders or scaffolding, and thus it would be “extremely doubtful” he could return

to working for Lyon. (R. at 282.) Finally, pursuant to the American Medical

Association’s Guides to the Evaluation of Permanent Impairment, 5th Edition




                                         -5-
(2000) (AMA Guides), Dr. Barefoot assessed Ford with twenty percent whole-

person impairment attributed entirely to the work-related injury to Ford’s left knee.

             Lyon submitted its own medical evaluation of Ford, which was

performed by Dr. Stacie Grossfeld on December 9, 2019. She noted Ford as

having undergone a successful total left knee replacement. Dr. Grossfeld opined

that “Ford suffered a left knee strain on July 7, 2017 and . . . the meniscal

pathology was secondary to the advanced degenerative changes in the knee which

. . . were preexisting and active prior to the work accident.” (R. at 430.) Dr.

Grossfeld found Ford had preexisting active osteoarthritis which was secondary to

his morbid obesity. The doctor also noted it was “common to have meniscal

pathology if there is advanced osteoarthritis.” (R. at 430.) Finally, Dr. Grossfeld

assessed Ford as having fifteen percent whole-person impairment under the AMA

Guides for his left knee, of which she apportioned ten percent to Ford’s preexisting

active osteoarthritis. Pointing to Dr. Grossfeld’s opinion, Lyon argued that, even if

the July 7, 2017 injury was work related, ten percent of the whole-person

impairment rating should be carved out of the award because it was a symptomatic

preexisting condition.

             After a hearing in which the ALJ considered the foregoing evidence

as it related to permanent disability, the ALJ confirmed his interlocutory finding

that Ford suffered a compensable left knee injury while working for Lyon on July


                                          -6-
7, 2017. The ALJ acknowledged the opinion provided by Dr. Grossfeld was

consistent with that of Dr. Bonnarens but stated “additional evidence of the same

character, however, does not compel the ALJ to reconsider the initial finding of

causation and work-relatedness of the left knee injury and replacement.” (R. at

432.) Instead, the ALJ determined “the incident in question was found to have

exacerbated that otherwise dormant condition such that it came into a disabling

reality.” (R. at 432.) The ALJ considered the impairment evidence submitted by

the parties and determined Ford suffered fifteen percent whole-person impairment,

consistent with Dr. Grossfeld’s opinion. However, because the ALJ was not

persuaded that the left knee was actively symptomatic prior to the July 7, 2017

incident, the ALJ declined to carve out a portion of the fifteen percent whole-

person impairment as preexisting and active.

             After performing an analysis pursuant to City of Ashland v. Stumbo,

461 S.W.3d 392 (Ky. 2015), the ALJ declined to award permanent total disability

(PTD) benefits to Ford. The ALJ agreed with Dr. Barefoot that Ford would not be

able to return to his previous work with Lyon in which he regularly worked on

ladders. However, the ALJ pointed out that “no physician opined Ford was

incapable of returning to gainful employment.” (R. at 437.) The ALJ

acknowledged it would be difficult for Ford to become work-ready. However,

both Dr. Riley and Dr. Grossfeld opined that Ford obtained a good surgical result


                                         -7-
and had no restrictions bearing on employability. Instead, the ALJ awarded

permanent partial disability (PPD) benefits based on fifteen percent whole-person

impairment, enhanced by the three-multiplier found in KRS1 342.730(1)(c) due to

Ford’s being physically incapable of returning to work on ladders. The ALJ

concluded by reaffirming its previous award of TTD benefits and medical benefits,

in addition to the new award of PPD benefits.

                Lyon filed a petition for reconsideration, again arguing Ford’s

osteoarthritis constituted a ten percent preexisting impairment which should be

carved out of the award. The ALJ denied Lyon’s petition. Lyon thereafter

appealed to the Board, which affirmed the ALJ. This appeal followed.

                                        Analysis

                In its sole argument on appeal, Lyon argues the medical evidence

should have compelled the ALJ to find Ford had a preexisting left knee impairment

which must be carved out of the PPD award. Lyon contends all of the medical

evidence, including Dr. Riley’s diagnosis, pointed to preexisting osteoarthritis in

Ford’s left knee. Furthermore, Lyon contends the osteoarthritis was active prior to

the workplace injury, arguing Ford had complained of arthritic pain in both legs to

his primary care physician in 2016. Finally, Lyon relies on the opinions provided

by Dr. Bonnarens and Dr. Grossfeld to support its theory that Ford was suffering


1
    Kentucky Revised Statutes.

                                           -8-
from active impairment due to osteoarthritis prior to the injury. In particular, Lyon

argues the ALJ should have credited Dr. Grossfeld’s opinion that there was ten

percent whole-person impairment due to osteoarthritis prior to the injury; therefore,

Lyon should be only liable for a five percent impairment rating caused by the

workplace injury.

             Our review of the Board’s opinion is limited. “When reviewing the

Board’s decision, we reverse only where it has overlooked or misconstrued

controlling law or so flagrantly erred in evaluating the evidence that it has caused

gross injustice.” GSI Commerce v. Thompson, 409 S.W.3d 361, 364 (Ky. App.

2012) (citing Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992)).

“The burden of proof in a Workers’ Compensation claim is on the claimant . . . to

prove each and every essential element of his claim.” Ford Motor Company (LAP)

v. Curtsinger, 511 S.W.3d 922, 926 (Ky. App. 2017) (citing Snawder v. Stice, 576

S.W.2d 276 (Ky. App. 1979)). “When the decision of the fact-finder favors the

person with the burden of proof, his only burden on appeal is to show that there

was some evidence of substance to support the finding, meaning evidence which

would permit a fact-finder to reasonably find as it did.” Special Fund v. Francis,

708 S.W.2d 641, 643 (Ky. 1986).

             The Board affirmed the ALJ’s opinion and order on two separate

grounds, first by asserting the ALJ has the sole authority to determine the weight of


                                         -9-
the evidence. We agree. Under KRS 342.285, the ALJ is the sole factfinder in all

workers’ compensation claims. “KRS 342.285 designates the ALJ as finder of

fact, and has been construed to mean that the factfinder has the sole discretion to

determine the quality, character, weight, credibility, and substance of the evidence,

and to draw reasonable inferences from the evidence.” Bowerman v. Black

Equipment Co., 297 S.W.3d 858, 866 (Ky. App. 2009).

             Here, the Board correctly noted the medical evidence in this case was

conflicting. Dr. Barefoot and Dr. Riley considered Ford’s left knee injury to have

been caused by the workplace incident on July 7, 2017, while Dr. Bonnarens and

Dr. Grossfeld came to a different conclusion. “The fact-finder may reject any

testimony and believe or disbelieve various parts of the evidence, regardless of

whether it comes from the same witness or the same adversary party’s total proof.”

Magic Coal Co. v. Fox, 19 S.W.3d 88, 96 (Ky. 2000). In addition, where

conflicting medical evidence is concerned, the question of whom to believe is one

exclusively for the factfinder. Yocom v. Gentry, 535 S.W.2d 850, 851 (Ky. 1976).

Finally, “[e]vidence that would have supported but not compelled a different

decision is an inadequate basis for reversal on appeal.” Gaines Gentry

Thoroughbreds/Fayette Farms v. Mandujano, 366 S.W.3d 456, 461 (Ky. 2012)

(citing McCloud v. Beth-Elkhorn Corp., 514 S.W.2d 46 (Ky. 1974)). We agree




                                        -10-
with the Board and decline Lyon’s invitation to reweigh the medical evidence in its

favor.

             Next, the Board correctly determined that Lyon failed to meet its

burden of proving the existence of Ford’s osteoarthritis as a preexisting condition:

             It is well-established that the work-related arousal of a
             pre-existing dormant condition into disabling reality is
             compensable. . . . To be characterized as active, an
             underlying pre-existing condition must be symptomatic
             and impairment ratable pursuant to the AMA Guidelines
             immediately prior to the occurrence of the work-related
             injury. Moreover, the burden of proving the existence of
             a pre-existing condition falls upon the employer. Wolf
             Creek Collieries v. Crum, 673 S.W.2d 735, 736 (Ky.
             App. 1984).

Finley v. DBM Techs., 217 S.W.3d 261, 265 (Ky. App. 2007). The Board held

“the ALJ properly found there was no evidence in the record indicating the left

knee condition was symptomatic immediately prior to the work incident.” (R. at

514.) Although the medical evidence indicated Ford suffered from osteoarthritis,

Dr. Riley and Dr. Barefoot opined the condition was asymptomatic prior to the

injury. Ford’s testimony, which the ALJ specifically credited, also supports the

asymptomatic nature of his condition prior to July 7, 2017. The ALJ was within

his discretion in choosing to believe this evidence. We discern no error.

                                    Conclusion

             For the foregoing reasons, we affirm the Board’s opinion affirming

the ALJ’s opinion, award, and order.

                                        -11-
           ALL CONCUR.



BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE
                           MICHAEL FORD:
Whitney M. Kunjoo
Donald C. Walton, III      Christopher P. Evensen
Lexington, Kentucky        Louisville, Kentucky




                         -12-